DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 8, line 1, it appears “backing element cavity” should merely be ---backing element--- since it is the backing element that has the first rail, and not the cavity.





Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US patent application publication 2010/0064468) in view of An et al (US patent application publication 2014/0359963).
The publication to Kang discloses the invention substantially as is claimed.  Kang discloses a wiper blade (fig.2) comprising an elongate wiper strip (40) having a wiping lip (tapered end fig. 3), a wide portion (42) and an intermediate narrower portion therebetween.  An elastic elongate backing element (10, fig. 3) has a top portion from which two opposing legs descend with claws (14, fig.2) at ends thereof extending towards one another to collectively define a receiving space or cavity receiving the wide portion (42) of the wiper strip (fig. 3).  Also, a gap between the claws can be seen as receiving the intermediate narrower portion therebetween.  A mounting base (50, 70,  fig. 2) having a base section connects the wiper blade to a wiper arm (not shown but disclosed, para. 31) via a center clip (not shown but disclosed para. 31).  The mounting base receives a portion of the backing element therein.  First and second cover sections (20, fig. 1) extending from opposite ends of the mounting base to opposite longitudinal ends of the backing element where fastening elements (60) reside.  Legs and claws of both cover sections (20) can clearly be seen defining a cavity which receives the backing element (10) therein.
The publication to Kang discloses all of the above recited subject matter with the exception of securing pegs on the mounting base received into securing holes in the covers.
The publication to An discloses a wiper blade (2, fig. 1) with cover sections (41, 42, fig. 2) extending from a mounting base (100) to opposite ends of the blade.  The mounting base includes securing pegs (projection defining surface 147 in figure 9a) which are received into securing holes (area above part 47) of the cover sections.  Such provides for positive retention of the cover sections with the mounting base.
It would have been obvious to one of skill in the art before the filing date of the claimed invention to provide the mounting base of Kang with securing pegs which are received into securing holes within the cover sections, as clearly suggested by An, to provide positive retention of the cover sections with the mounting base.
With respect to claims 6 and 7, the first and second cover sections (20) each include a pair of  legs (not numbered but clearly shown in fig. 3), each including a bottom claw securable with the backing element (10).  Such claws collectively define a backing element cavity for the covers.
With respect to claims 8-10, the backing element includes first and second rails, see below annotated figure, which define a groove in which a vertebra (30) is disposed.

    PNG
    media_image1.png
    603
    767
    media_image1.png
    Greyscale

With respect to claim 12, the backing element (10) defines a wiper strip cavity by opposing legs extending from a top portion thereof to claws which extend towards one another.  Such is clearly shown in figure 3.
With respect to claim 13, note vertebra (30) which is deemed within the wiper strip cavity.  Such cavity can include the space that both the wiper strip and vertebra are provided within.

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US patent application publication 2010/0064468) in view of An et al (US patent application publication 2014/0359963) as applied to claim 1 above, and further in view of Shen.
	The publications to Kang and An disclose all of the above recited subject matter with the exception of the backing element including a securing hole in a top portion thereof on which the mounting base is disposed and in which a securing peg of the mounted base is disposed, and the mounting base including bottom base claws extending inwardly towards one another to engage with the backing element.
The publication to Shen (note cited machine language translation) discloses a wiper blade (fig.3) comprising an elongate wiper strip (1, fig. 5) having a wiping lip (tapered end), a wide portion (12) and an intermediate narrower portion therebetween.  An elastic elongate backing element (7A, fig. 11) has a top portion from which two opposing legs descend with claws at ends thereof extending towards one another to collectively define a receiving space or cavity (73A) receiving the wide portion (12) of the wiper strip (fig. 12).  Also, a gap between the claws can be seen as receiving the intermediate narrower portion therebetween.  A mounting base (5, figs. 13-14) connects the wiper blade to a wiper arm (not shown but disclosed, para. 42) via connecting element (8).  The mounting base is disposed on a section of the backing element (fig. 14) to transmit force from the wiper arm to the backing element in known fashion.  The mounting base includes base walls extending downwardly from a bottom surface of the mounting base as well as bottom base claws (52) extending inwardly towards the other base wall.  The backing element appears capable of distributing force along the length of the wiper strip.  A section of the backing element (fig. 14) where the mounting base (5) is secured includes a securing hole (75A) engaged by a securing peg (53) on the mounting base.
	It would have been obvious to one of skill in the art before the filing date of the claimed invention to provide the backing element of the modified Kang wiper with a securing hole into which a securing peg of the mounting base engages, as clearly suggested by Shen, to provide positive longitudinal locking of the mounting base with the backing element.
	It also would have been obvious to one of skill in the art before the filing date of the claimed invention to provide the mounting base of the modified Kang wiper with inwardly directed claws on base walls thereof, if not already present, to enable securing of the backing member within the mounting base.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY K GRAHAM whose telephone number is (571)272-1274. The examiner can normally be reached 7:00am-3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Gary K. Graham/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        




GKG
24 September 2022